                   Case 1:18-cv-12089-CM Document 80 Filed 07/24/19 Page 1 of 2
                                                                                              VICTOR I. LEWKOW             FRANCISCO L. CESTER O   DAVID H, HERRINGTON
CLEARY GOTTLIEB STEEN & HAMILTON LLP                                                          THOMAS J. MOLONEY
                                                                                              DAVID G. SABEL
                                                                                                                           FRANCESCAL.ODELL
                                                                                                                           WILLIAM L. MERAE
                                                                                                                                                   KIMBERLY R. SPOERRI
                                                                                                                                                   AARON J. MEYERS
                                                                                              JONATHAN I, KLACKMAN         JAGON FACTOR            DANIEL C, REYNOLDS
                                                                                              BARON Z. REICH               JOON H. KIM             AEENA A. MAIN00
                                                                                              RICHARD G. LINDER            MARGARET D. PEPONIS     HUGH C. CONROY, JR.
                                                                                              JAMES A. DUNCAN              LIGA M. SCHWEITZER      JOSEPH LANZKRON
                                                                                              STEVEN M- LOEB               JUAN G. GIBALDEZ        MAURICE R. GIIINI
                      One Liberty Plaza                                                             B.
                                                                                              CRAIG BROD                   DUANE MCLAUGHLIN        KATHERINE R. REAVES
                                                                                              NICOLAS GRANAR               BREIN S. PEACE          RAHUL MUKHI
                   New York, NY 10006-1470                                                    CHRISTOPHER E.AUSTIN
                                                                                              HOWARD S. ZELEI
                                                                                                                           MEREDITH E. KOTLER
                                                                                                                           CHANTAL E, ENROULA
                                                                                                                                                     RERi B Е NR PA RRN ЕRE

                                                                                              DAVID E. BRODSKY             BЕNETJ O'REILLY         SANDRA M. ROCKS
                      T: ±1212 225 2000                                                       ARTHUR H. KOHN               ADAM E. FLEIGHER        N. DOUGLAS RORISKY
                                                                                              RICHARD'). COOPER            SEAN A. O'NEAL          JUDITH KASSEL
                        F: +1 212 225 3999                                                    JEFFREY O. LEWIS
                                                                                              PAUL J. GRIM
                                                                                                                           GLENN P, MCGRORY
                                                                                                                           MATTHEW P GALERNO.
                                                                                                                                                   DAVID E. WEBB
                                                                                                                                                   PENELOPE L. CHRISTOPHOROU
                                                                                              STEVEN L. WILNER             MICHAEL'. ALBANO        BOAZ 5. MORAG
                                                                                              ERIKA W. NIJENHUIS           VICTOR L. RIU           MARY E. ALCOCK
                       clearygottlieb.com                                                     ANDRES DELA CRUZ             ROGER A. COOPER         HEIDE H. ILGENFRITZ
                                                                                              OBVIO C. LOPEZ               AMY R. SHAPIRO          KATHLEEN M. EMBERGER
                                                                                              MICHAEL A. GERBTENZANG       JENNIFER KENNEDY PARK   AVRAI E. LUFT
                                                                                              LEWIS'). LIMAN               ELIZABETH LENAG         ANDREW WEAVER
                                                                                              LEV L DAGSIN                 LUKEA BAREFOOT          HELENA K. GRANRIS
                                                                                              REILQ. WHORISKEY             PAMELAL. MARCOGLIESE    JOHN V. HARRISON
        WASHINGTON, D.C. • PARIS • BRUSSELS • LONDON • MOSCOW                                 JORGE U. JUANTORENA          PAUL M, TIGER           CAROLINE F. HAYOAY
                                                                                              MICHAEL D. WEINBERGER        JONATHAN G. KOLODNER    NEIL R. MARKEL
          FRANKFURT • COLOGNE • ROME • MILAN • HONGKONG                                       DAVID LEINWAND               DANIEL ILAR             KENNETH S. BLAZEJEWBKI
                                                                                              DIANA L. WOLLMAN             MEYER FEDIDA            ANDREA M. BASHAM
        BEIJING • BUENOsAIREs • sÃOPAULO • ABU DHABI • SEOUL                                  JEFFREYA. ROs ENTHAL         ADRIAN R. LEIPGIC       LAURA RAGANELLA
                                                                                              ETRAN A. KLINGGBERG          ELIZABETH VICENS        SHIRLEY M. LO
                                                                                              MICHAEL D. DAYAN             ROAM J. BRENNEMAN       JONATHAN OW. GIFFORD
                                                                                              CARMIN E D. 60 CCUZZI. JR.   ARID. MACNINNON         BURARNA E. PARKER
                                                                                              JEFFREY D. KARPF             JAMES E. LANGSTON         ~Ealo[~~couA~ei
                                                                                              KIMBERLY BROWN BLACKLOW      JAREO GERBER
                                                                                              ROBERT J. RAYMOND            COLIN D. LLOYD          LOUISE M. PARENT
                                                                                              NORGE. RANG                  COREY M. GOODMAN          ov anu~se~
                                                                                              LEONARD C. JACOBY             IOHIZUTS HI
                         D: +1 212 225 2130                                                   GANIRA L. FLOW               JANE VAN LA RE

                         mkotler@cgsh.com




                                                                                                                 July 24, 2019

    VIA ECF
    The Honorable Colleen McMahon
    U.S. District Court for the Southern District of New York
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street - Room 2550
    New York, New York 10007


                     Re: In rе AUergan PLC Securities Litigation, No. 18 Civ. 12089 (CM)

    Dear Chief Judge McMahon:

            We represent Defendants in the above-captioned putative securities class action, for
    which Defendants' motion t0 dismiss the Consolidated Amended Class Action Complaint is fully
    briefed. We write to advise the Court that today, the FDA and Allergan plc ("Allergan") issued
    respectively the enclosed separate communications. The FDA's announcement notes that,
    "[b]ased on new data," the FDA requested that Allergan recall certain of its textured breast
    implants in the United States.l Allergan announced a voluntary worldwide recall of its
    BIOCELL textured breast implant products.

            The FDA's analysis and request were first communicated to Allergan this week. The
    FDA's most recent prior announcement regarding breast implants was from May 2, 2019, which
    is discussed in Defendants' motion papers (ECF No. 74 at 6, 9 & Exhibit 35).




    ~      The FDA's announcement can also be found at https://www.fda.gov/news-events/press-
    announcements/fda-takes-acti on-protect-patients-risk-certain-textured-breast-implants-requests-allergan.


                       Cleary Gottlieb Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
          Case 1:18-cv-12089-CM Document 80 Filed 07/24/19 Page 2 of 2
Hon. Colleen McMahon, p. 2


      Defendants remain available at the Court's convenience should it have any questions.
We thank the Court for its consideration of this submission.

                                              Respectfully submitted,

                                              ~i^✓'.л -4л~,c--C.L-

                                              Meredith E. Kotler

Ends.
